Opinion of the Court
Per Curiam:
The accused was convicted of wrongful possession and wrongful use of a habit-forming narcotic drug, in violation of Article 134, Uniform Code of Military Justice, 50 USC § 728. His sentence to dishonorable discharge, total forfeitures, and confinement at hard labor for two years has been affirmed by intermediate appellate tribunals. We granted his petition for review to determine the sufficiency of the evidence.
The findings of the trial court were based principally upon the results of a urinalysis to which the accused voluntarily submitted, and the results of chemical tests upon powders found in his possession. Before that forum, the accused neither objected to the introduction of the results of these tests, nor did he testify in his own behalf. He now challenges the scientific reli*700ability of the method of identifying the drugs in question. Our disposition of this contention is determined by United States v. Ford, 4 USCMA 611, 16 CMR 185, wherein we held that the results of such tests are legally sufficient to support a finding of guilty.
The decision of the board of review is affirmed.